ORDER

PER CURIAM.
Defendant appeals from the trial court’s judgment entered on a jury verdict finding him guilty of one count of stealing a credit card and one count of stealing $150 or more in violation of section 570.030 RSMo 1994.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).